Title: To George Washington from the Continental Navy Board, 26 October 1777
From: Continental Navy Board
To: Washington, George



Sir
Borden Town [N.J.] 26th Octr 1777

As soon as we had the Honour of receiving your Letter of yesterday, we ordered exact Returns to be immediately made of every Man on Board the Frigates Washington & Effingham; these Returns we have enclosed for your Inspection.

We have the fullest Conviction of the necessity there is to exert every Power for the Defence of the Pass near Fort Mifflin, & happy should we be, could we furnish men in the least likely to be of service there. But as these Frigates have been only officered & no Attempt ever made to man them, we have few or no Seamen on board. The men we have are, for the most part, militia left sick at Burlington & Bristol & being found on the Recovery were taken on Board merely to assist in getting the Ships up to this Place. With these Hands, such as they are, & the Assistance of a few on Board private Vessels that have taken Shelter here, we have put the Frigates in as good a Posture of Defence as we could, against small armed Boats, not apprehending Danger from any large Force by Water, on Account of the Difficulties of the Channel.
your Excellency’s Desires shall always be a Law to us, & if you think the men in the enclosed Returns will be of more service in our Fleet, they shall be immediately ordered down. Every thing may be got ready for scuttling the Frigates in Case of impending Danger but we apprehend that Business may be safely deferred at least till the Enemy have got up to the City with their Shipping.
We have removed the chief of our Stores to Easton, particularly our Canvass, of which we have a considerable Quantity, agreeable to Orders we saw from your Excellency some Time ago.
There are a number of Shallop Men, & a few Sailors on Board the Vessels here, which, if you think proper to un-man our Frigates, we will endeavour to enlist for a temporary service. But as there are but few of these, & fewer still we fear will be induced by any means to leave their Vessels destitute, we apprehend little can be expected from such an Expedient.
One thing your Excellency may depend upon, that whatever method you may point out in our Line, for the public service, our Abilities shall be exerted to the uttermost to fulfill your Desires. We have the Honour to be your Excellency’s most obedient hble servts

Fras Hopkinson
John Wharton

